Citation Nr: 1234831	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for vertigo, including as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975 and from April 1980 to January 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection.  As such, this claim is being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination in February 2008, wherein the Veteran was diagnosed with "complaints of vertigo."  Nonetheless, the VA examiner did not provide a clear medical opinion as to whether the Veteran's claimed vertigo is related to his active military service.  The VA examiner stated that it was unclear whether the Veteran had symptoms of vertigo in service, as the Veteran reported, and thus, he could not provide an etiology opinion without resorting to speculation.  The VA examiner noted that vertigo cannot be caused by simple acoustic trauma.  

Additionally, at the Veteran's March 2011 hearing before the undersigned, the Veteran contended that he has also been told that his dizziness may be due to Meniere's disease; however, the Veteran was not evaluated for Meniere's disease as a possible source of his dizziness and disequilibrium at the February 2008 VA examination.  He also testified that he experienced problems with ear pressure during his Navy service; such complaints are not confirmed by his service treatment records.  Nonetheless, the Veteran also contends that he has experienced continuity of symptomatology in the years following active service; private treatment records indicate complaints of dizziness since February 2004.  The Board notes that the Veteran is competent to allege such symptomatology, and the Board finds that his history of experiencing symptoms since his service is credible.  As such, the medical evidence is unclear whether the Veteran has vertigo or Meniere's disease, which may be causally or etiologically related to the Veteran's military service.  This question is also raised by the fact that the Veteran has been service connected for hearing loss and tinnitus - also possible symptoms of Meniere's disease.

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's vertigo or Meniere's disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Additionally, at his March 2011 hearing before the undersigned, the Veteran testified that he had participated in vocational rehabilitation treatment at VA.  Similarly, he testified that he has continued to seek treatment from M. B. H., M.D. and Kaiser Permanente for his vertigo.  Since it is necessary to remand the case, the RO should also take this opportunity to associate the vocational rehabilitation file and any private treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.  

2. After obtaining any necessary authorization from the Veteran, obtain his medical records from Dr. H and Kaiser Permanente for any treatment received since 2006.

3.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his complaints of vertigo.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The examiner should opine as to whether the Veteran has Meniere's disease (he is already service connected for hearing loss and tinnitus), and then opine whether the Meniere's disease and/or vertigo is at least as likely as not (i.e., 50 percent or greater probability) related to his service in the military.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the July 2009 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

